          Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,

         v.
                                                                 CRIMINAL ACTION
    GONGDA XUE,                                                  NO. 18-122

                           Defendant.


                                             OPINION

Slomsky, J.                                                                           May 8, 2020

I.      INTRODUCTION

        Gongda Xue is a pretrial detainee who is currently located at the Philadelphia Federal

Detention Center (“FDC”) awaiting trial. On March 30, 2020, he filed an Emergency Motion for

[Temporary] Release from Custody (the “Motion” or “Emergency Motion”) (Doc. No. 28). The

Motion was granted by Magistrate Judge David R. Strawbridge (Doc. No. 43), who considered

Xue’s risk of flight and his claims that he should be temporarily released on bail in view of the

COVID-19 pandemic, the attendant conditions relating to the pandemic, and how those conditions

may affect him given his medical history. The Government has appealed the decision of Judge

Strawbridge to temporarily release Xue on bail. (Doc. No. 45.) For reasons that follow, the Court

will revoke1 Judge Strawbridge’s Orders granting temporary release on bail and setting the

conditions of release (Doc. Nos. 43, 44), sustain the Government’s appeal (Doc. No. 45), and deny

Xue’s request for temporary release from custody while awaiting trial.




1
     18 U.S.C. § 3145(a) provides that “[i]f a person is ordered released by a magistrate … the
     Government may file, with the court having original jurisdiction over the offense, a motion for
     revocation of the order or amendment of the conditions of release[.]”

                                                 1
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 2 of 20




II.    BACKGROUND

               Procedural History

       On March 28, 2018, Gongda Xue, who is a citizen of China and legal permanent resident

of Switzerland, was charged in a 12-count indictment for his alleged participation in a conspiracy

to steal trade secrets in the form of scientific information developed by GlaxoSmithKline and

Friedrich Miescher Institute for Biomedical Research. (Doc. No. 1.) The Government moved to

extradite Defendant Xue from Switzerland. (Doc. No. 8 at 4.) Xue contested the extradition. (Id.)

It took 18 months for the Government to prevail and Xue was extradited to the United States and

arrived in Philadelphia on December 23, 2019. (Id.) A few days later, on December 26, 2019, he

was ordered temporarily detained by United States Magistrate Judge Linda K. Caracappa. (Doc.

No. 5.) On December 27, 2019, United States Immigration and Customs Enforcement (“ICE”)

lodged a detainer against Defendant with the Philadelphia FDC requesting that he be transferred

to ICE custody if he is released from pretrial detention. (Doc. No. 25 at 2.)

       On January 3, 2020, the Government filed a Motion for Pretrial Detention for consideration

by a United States magistrate judge. (Doc. No. 7.) In the motion, the Government argued that

Defendant should be denied pretrial release because he is “a substantial flight risk due to his

extensive international ties, the severity of the potential punishment, and the weight of the evidence

against him.” (Id. at 1.) The Government also noted that if Defendant were released, he would be

immediately turned over to ICE and be placed in immigration custody. (Id.)

       That same day, Defendant Xue filed a response in opposition to the Government’s Motion

for Pretrial Detention. (Doc. No. 8.) In the response, Defendant contended that he does not pose

a flight risk because he has close community ties given his sisters’ residency in the United States;

that the weight of evidence against him is weak; and that, other than this case, he has never faced

any criminal charges. (Id. at 6-9.) Defendant also highlighted that he abided by all conditions of

                                                  2
            Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 3 of 20




release imposed by the Swiss court during the pendency of the United States’ extradition request.

(Id. at 7.) He noted that he had engaged with ICE and attempted to resolve the immigration

detainer. (Doc. No. 25 at 2.)

       On March 16, 2020, Magistrate Judge David R. Strawbridge held a hearing and granted

the Government’s Motion for Pretrial Detention. (See Doc. Nos. 27, 35.) Judge Strawbridge found

that after considering all the required factors under the Bail Reform Act, 18 U.S.C. § 4132(g), as

well as the risk that ICE may deport Defendant if he were granted pretrial release, detention was

warranted given Defendant’s risk of flight. (Doc. No. 35 at 31-34.) During the bail hearing, Xue

did not raise any concern about his medical condition, specifically his asthma and allergic rhinitis.

(See id.)

       On March 30, 2020, Defendant filed the Emergency Motion for Release from Custody.

(Doc. No. 28.) In the Motion, he asked the court to reconsider the order of detention in light of

his age, medical history, and the danger posed by the current COVID-19 pandemic.2 Defendant

claimed to have “a prior history of respiratory issues, including severe allergic rhinitis and

asthma.” (Id. at 11.) As a fifty-year-old man, he asserted his conditions put him “at a higher risk

to contract the virus.” (Id.) He sought temporary release from custody for a compelling reason




2
    On March 30, 2020, Defendant also filed a Motion to Revoke [the] Detention Order and [a]
    Request for Expedited Hearing. (Doc. No. 29.) That motion was filed prior to Judge
    Strawbridge granting the Emergency Motion for temporary release. It was filed preemptively
    for this Court to consider in the event Judge Strawbridge denied the Emergency Motion. (See
    id. at 1) (asking that “the Court stay this appeal pending resolution of the Emergency Motion
    by Magistrate Judge David R. Strawbridge.”) Since Judge Strawbridge has granted the
    Emergency Motion, which is being appealed by the Government, the Motion to Revoke [the]
    Detention Order and [a] Request for Expedited Hearing will be denied as moot because the
    Court is now considering de novo whether to temporarily release Defendant from custody,
    which, in effect, is the equivalent of the requested relief sought in the motion (Doc. No. 29).
                                                 3
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 4 of 20




pursuant to 18 U.S.C. § 3142(i).3 (Id. at 2.) The Emergency Motion was heard by Magistrate

Judge Strawbridge.

       Accompanying the Emergency Motion were proposed conditions of release.                Those

conditions included the signing of a $500,000 personal recognizance bond by Defendant and his

sisters, the posting of his sister’s residence, and GPS electronic monitoring during home

confinement in a local apartment secured by Defendant’s brother-in-law. (See Doc. No. 28-2.)

       On April 1, 2020, the Government filed a Response in Opposition. (Doc. No. 30.) It argued

that the speculative risk of Defendant contracting COVID-19 while in custody, even if he has

asthma, is not a compelling reason to justify emergency release. In support of its position, the

Government advanced three arguments. First, it argued that the Defendant’s risk of contracting

COVID-19 has been minimized by extraordinary measures taken by the Bureau of Prisons

(“BOP”) to limit the virus’s spread.4 (Id. at 3-4.) Second, the Government noted that Defendant’s

risk of contracting COVID-19 is entirely speculative, and that his risk of contracting the virus




3
    18 U.S.C. 3142(i) provides as follows:

               The judicial officer may, by subsequent order, permit the temporary
               release of the person, in the custody of a United States marshal or
               another appropriate person, to the extent that the judicial officer
               determines such release to be necessary for preparation of the
               person’s defense or for another compelling reason.
4
    The Government noted a myriad of mitigation measures undertaken by the BOP, including:
    (1) screening of all inmates and staff for COVID-19 symptoms; (2) restricting access to BOP
    facilities to only those performing essential services; (3) establishing quarantine areas within
    BOP facilities for infected detainees; (4) suspending social visits to BOP facilities; (5)
    suspending non-essential legal visits; (6) cancelling inmate and staff travel among BOP
    facilities; and (7) modifying BOP operations to maximize social distancing. (Doc. No. 30 at
    3-4.) These measures are in place at the Philadelphia Federal Detention Center. It should be
    noted that to date three staff members at the Philadelphia FDC have tested positive for COVID-
    19. One has recovered and returned to work and the other two are currently in quarantine. No
    inmate has displayed any symptoms of the virus.
                                                 4
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 5 of 20




inside prison is not necessarily greater than his risk outside the facility. (Id. at 6.) Third, the

Government submitted that even if Defendant were exposed to COVID-19 inside the FDC, there

has been no showing that the FDC would not be able to treat him effectively.5 (Id.)

       On April 6, 2020, Defendant filed a Supplemental Response in Support of his Emergency

Motion. Attached to the Supplemental Response were treatment notes and prescriptions from Dr.

Chen Yan and Dr. Luo Wei, physicians at the China-Japan Friendship Hospital in Beijing, China.

(See Doc. No. 34.) The treatment notes and prescriptions are written in Chinese and Defendant

provides rough, handwritten translations on each document.         (See Doc. Nos. 34-2, 34-3.)

According to these rough translations, in January 2017 Dr. Yan noted that Defendant suffered from

a cough, shortness of breath, and chest tightness and diagnosed him with allergic rhinitis and

asthma. (Doc. No. 34 at 2; Doc. No. 34-2.) He apparently prescribed a combination of Western

and traditional Chinese medicine. (Id.) In addition, in a subsequent visit for a general wellness

check, Dr. Wei diagnosed Defendant with high blood pressure, hyperhomocysteinemia, high

cholesterol, and an enlarged prostate. (Doc. No. 34 at 3; Doc. No. 34-3.) Defendant asserts in his

memorandum in support of his Supplemental Response that his seasonal allergies flare twice a

year from March to June and again from September to November. (Doc. No. 34 at 3.)

       On April 7, 2020, Judge Strawbridge held a hearing on the Emergency Motion. (Doc. No.

37, 60.) During the hearing, Defendant called Susan J. Fiester, M.D., as an expert witness. (See

id.) Dr. Fiester testified that after reviewing Defendant’s treatment notes and prescriptions from

the China-Japan Friendship Hospital, and after speaking with Defendant and his family, he suffers



5
    The Government also argued that setting conditions of release would be meaningless because
    they would never be served. If Defendant were released, even on conditions, he would
    immediately be transferred to ICE custody. In view of this Court’s ruling that Defendant Xue
    will not be temporarily released from custody, there is no need for consideration of this
    argument.
                                                5
            Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 6 of 20




from moderate to severe asthma and is therefore at an increased risk of suffering severe COVID-

19 complications. (Doc. No. 60 at 24) Dr. Fiester did not personally examine Defendant. (See

id.)

          On April 10, 2020, Judge Strawbridge granted Defendant’s Emergency Motion and ordered

Defendant temporarily released with conditions, effective April 20, 2020. (Doc. No. 44.) By

agreement of the parties, the release date has been extended to May 10, 2020 to afford this Court

the opportunity to consider the Government’s appeal. (Doc. No. 56.) Judge Strawbridge’s

conditions of temporary release6 largely mirrored Defendant’s proposed conditions, with some



6
       In the Order Setting Conditions of Release, Judge Strawbridge imposed the following
       conditions:

       1. Defendant shall comply with the requirements of 18 U.S.C. sec. 3142(c)(1);

       2. Defendant shall be subject to home incarceration in an apartment in Chester
          County, Delaware County, or Philadelphia County, Pennsylvania, to be secured
          by his brother-in-law, Yudong Liu. Pretrial Services will inspect the apartment
          and notify the Court of the address and, not withstanding our order with respect to
          the date of execution of the order, the suitability of the proposed residence before
          Defendant may be released from custody. The Pretrial Service Officers as well as
          the Defendant and any of his representatives shall take due care in the
          implementation of this Order and shall fully comply with all relevant CDC
          guidelines.

       3. Defendant shall wear a GPS electronic monitoring unit and will follow all
          procedures specified by Pretrial Services related to that monitoring;

       4. Defendant shall not leave the apartment except for meetings with his counsel or
          for medical appointments;

       5. Yudong Liu shall act as custodian and provide reasonable assurance to the court
          that defendant will appear as required and as directed by 18 U.S.C. sec.
          3142(c)(1)(B)(i);

       6. Defendant’s passport shall remain in the custody of the FBI and/or Pretrial
          Services during this period of temporary release and throughout the pendency of
          this case;

                                                   6
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 7 of 20




additional restrictions, including requiring Defendant to notify the United States Attorney, the FBI,

and Pretrial Services if he is detained by ICE and there is a change in his immigration detention

status. (Doc. No. 44.)

       Judge Strawbridge justified the temporary release based upon Defendant’s proffered

medical records and expert testimony. He considered Dr. Yan and Dr. Wei’s treatment notes from

the China-Japan Friendship Hospital and Dr. Fiester’s testimony. (Doc. No. 42 at 6.) Judge

Strawbridge also considered the restrictions in place at the FDC, the fact that no testing information

was provided, and that while precautions are in place at the BOP, there was no information about

how many inmates had been tested. (Id. at 8.) Judge Strawbridge concluded that “that asthma is

a condition that can cause a person who contracts COVID-19 to have particularly severe

symptoms” and this compelling reason, subject to his compliance with stringent compliance,




    7. Defendant shall sign an appearance bond of $500,000.00 to be secured by the
       property located at 31 Knickerbocker Lane, Malvern, Pennsylvania 19355.
       Defendant and his sisters, Yu Xue and Tian Xue, and such other person holding
       any ownership interest in the property shall sign an agreement that said property
       will be forfeited in the event of Defendant’s non-appearance;

    8. The Defendant and his counsel will satisfy the Clerk’s requirements with respect
       to the posting of the Malvern, Pennsylvania property. Counsel shall notify the
       Court when it believes that it has met the Clerk’s requirements. Counsel shall
       coordinate with the Clerk’s Office to arrange for required signatories including the
       Defendant to appear in the Clerk’s Office to execute necessary documentation.
       Counsel shall further advise the Court if they believe that a Court interpreter will
       be required.

    9. In the event Defendant is transferred to ICE custody at any time during this period
       of temporary release from pre-trial detention, Defendant and his counsel shall
       promptly notify the United States Attorney, the FBI, and Pretrial Services of any
       serious expectation of Defendant’s release from ICE custody or any other change
       in his immigration detention status.

   (Doc. No. 44.)

                                                  7
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 8 of 20




warranted his release. Judge Strawbridge was also influenced by the fact that Defendant has no

criminal history and complied with all conditions of release during his extradition proceedings in

Switzerland. (Id. at 9.)

       On April 16, 2020, the Government appealed Judge Strawbridge’s decision to this Court.

(Doc. No. 45.) In its appeal, Government submits the same arguments it made before Judge

Strawbridge. (See id.) It did, however, submit additional evidence in support of Defendant’s

detention by disputing the severity of Defendant’s respiratory condition.7 (Id at 1.) It describes

Defendant’s respiratory issues as “asymptomatic,” and submitted new, supporting medical

documentation. (Id. at 1.) First, the Government submitted an affidavit from FBI Agent William

Toland, who was one of two FBI agents that transported Defendant from Switzerland to the United

States. (Doc. No. 51-2.) In the affidavit, Agent Toland states that when asked if he suffered from

any medical conditions, Defendant did not report that he suffered from asthma or any other

respiratory issues. (Id.) Moreover, Agent Toland notes that during the fourteen hours he spent




7
    Defendant initially argued that the Government should not be able to offer evidence or
    otherwise contest Defendant’s proffer that he has severe asthma because the Government
    elected not to cross-examine Defendant’s expert witness, Dr. Fiester, and presented no
    countervailing testimony when the Emergency Motion was before Judge Strawbridge. (Doc.
    No. 47 at 1.) Thus, according to Defendant, the Government waived the right to contest
    whether Defendant Xue has severe asthma. (Id.) The Court disagrees because the
    Government’s appeal is heard de novo and both parties may introduce new evidence and
    arguments. See United States v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985); United States v.
    Knox, No. 19-190, 2020 U.S. Dist. LEXIS 53438, at *5-6 (W.D.Pa. Mar. 27, 2020) (explaining
    that “[t]he [district] [c]ourt may also consider any additional evidence submitted in connection
    with [a] motion [for review of a magistrate judge’s order.]”). In fact, both Xue and the
    Government have presented new evidence for this Court to consider in making a de novo
    determination. Xue has offered an additional letter from Dr. Fiester (Doc. No. 63), agreed to
    the introduction of his medical records at the FDC, and filed a letter from Xue’s counsel, Marc
    Eisenstein, detailing conversations with Xue about his medical condition (Doc. No. 62). While
    it is unclear if Defendant still maintains his initial position, the Court has considered his new
    evidence, and will consider the new evidence introduced by the Government and allow it to
    contest the severity of the medical condition.
                                                 8
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 9 of 20




with Defendant, which included long walks in the airport during travel, Defendant did not exhibit

any respiratory difficulties. (Id.) Second, the Government filed Defendant’s medical records from

the Philadelphia FDC, which are referred to as the Bureau Electronic Medical Records (“BEMR”)

(Doc. No. 57), which cover the period from Xue’s arrival on December 23, 2019 to April 16, 2020.

The medical records show that Defendant did not claim at all to suffer from asthma or any other

respiratory problem during two medical examinations performed at the FDC. (Id.) Further the

Government notes that, “[a]s of April 16, 2020, the defendant has not reported any respiratory

issue to the medical staff at the FDC . . . [and] [h]e is not prescribed any medication for any

respiratory issue and is not using an asthma inhaler or any other form of treatment.” (Doc. No. 51

at 3.) Moreover, Defendant did not report that he had asthma or any respiratory condition when

he was initially interviewed by the Pretrial Services Officer about his medical condition. (Id. at

3.)

       On April 21, 2020, Defendant filed a Response disputing the Government’s

characterization of his medical condition and requesting that this Court affirm Judge Strawbridge’s

decision. (Doc. No. 47.) The Government filed a Reply on April 24, 2020. (Doc. No. 51.) On

April 27, 2020, this Court held a telephone hearing during which counsel for the parties recited

their respective positions. (See Doc. No. 54.) Defendant was not on the telephone because his

counsel had filed a document waiving Defendant’s appearance at the hearing. (Doc. No. 49.)

III.   STANDARD OF REVIEW

       Under 18 U.S.C. § 3145(b) this Court has jurisdiction to consider an appeal by the

Government of a magistrate judge’s decision to release a person on bail. That provision allows a

district court to conduct a de novo determination. See United States v. Delker, 757 F.2d 1390,

1394 (3d Cir. 1985). “The Court may also consider any additional evidence submitted in

connection with the [appeal].” United States v. Knox, No. 19-190, 2020 U.S. Dist. LEXIS 53438,
                                                9
           Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 10 of 20




at *5-6 (W.D.Pa. Mar. 27, 2020). However, “the reasons the magistrate judge articulated must be

given ‘respectful consideration.’” United States v. Rice, No. 11-344, 2011 U.S. Dist. LEXIS

135363, at *5 (E.D.Pa. Nov. 28, 2011) (citing United States v. Suppa, 799 F.2d 115, 120 (3d Cir.

1986)).

          In making the de novo determination, the Court is not bound by the Federal Rules of

Evidence. See F.R.E. 1101(d)(3) (stating that the Federal Rules of Evidence does not apply when

a court is “considering whether to release on bail or otherwise”); 18 U.S.C. § 3142(f) (“[a

defendant] shall be afforded an opportunity to testify, to present witnesses, to cross-examine

witnesses who appear at [a detention] hearing, and to present information by proffer or otherwise.

The rules concerning admissibility of evidence in criminal trials do not apply to the presentation

and consideration of information at the hearing.”). Thus, the Third Circuit has held that hearsay

evidence can be admitted in detention proceedings as long as the evidence is sufficiently reliable.

United States v. Hicks, 510 Fed. App’x. 167, 172 (3d Cir. 2013). “Indicia of reliability include

whether the hearsay is ‘given under oath, replete with detail, or supported by corroborating

evidence.’” Id. (quoting United States v. Lloyd, 566 F.3d 341, 344 (3d Cir. 2009)). The transcript

of the hearing before the magistrate judge may also be admitted into evidence in the hearing before

the district court. Delker, 757 F.2d at 1394-95 n.3.8




8
    The Court has considered the evidence presented at the hearing held on April 7, 2020 before
    Magistrate Judge Strawbridge and all of the documentary submissions of the parties, which
    were admitted in evidence at the hearing held before this Court on April 27, 2020, and all
    evidence submitted after the hearing.
                                                10
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 11 of 20




IV.    DISCUSSION

       The Analytical Framework and Other Considerations Regarding Motions
       for Temporary Release Pursuant to 18 U.S.C. § 3142(i)

       The Magistrate Judge’s temporary release order was made pursuant to 18 U.S.C. § 3142(i),

which provides in part,

               [A] judicial officer may, by subsequent order, permit the temporary
               release of the person, in the custody of a United States marshal or
               another appropriate person, to the extent that the judicial officer
               determines such release to be necessary for . . . [a] compelling
               reason.

18 U.S.C. § 3142(i).

       In light of the COVID-19 pandemic, Section 3142(i)’s potential applicability is clear, but

whether relief is warranted under that Section is considered on a case-by-case basis. Federal courts

have been inundated with requests from defendants seeking release from detention due to the risks

presented by COVID-19. Case law on the subject has grown at a seemingly exponential pace.

       This Court has made every effort to stay apprised of the latest decisions and the analytical

framework for reviewing Section 3142(i) requests filed in response to the current pandemic. While

there has been some discrepancy among courts about how these requests should be resolved, two

guiding tenets have emerged. First, Section 3142(i) motions must be considered within the larger

context of the requirements of the Bail Reform Act. Second, the generalized risk of COVID-19 is

not, in and of itself, a sufficient reason to justify release. Thus, resolving Section 3142(i) motions

requires an individual assessment of the movant’s characteristics and circumstances in light of

these two considerations. Each point is discussed below, giving meaningful consideration to the

decision made by United States Magistrate Judge Strawbridge.

       First, decisions by other district courts make clear that a motion seeking temporary release

under 18 U.S.C. § 3142(i) includes a consideration of the Bail Reform Act as a whole. See e.g.,


                                                 11
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 12 of 20




United States v. Green, No. 19-233, 2020 U.S. Dist. LEXIS 75950, at *12 (M.D.Pa. Apr. 30, 2020).

In this Act, Congress created a comprehensive set of statutory guidelines governing release and

detention decisions for criminal cases in federal court. One precept is that persons must be released

so long as the court can be reasonable assured that they do not pose a flight risk or danger to the

community. 18 U.S.C. § 3142. To that end, detention is the exception; and to the extent that

conditions, or a combination of conditions, can be fashioned to reasonably provide such

assurances, the individual must be released. Id.

       In assessing what, if any, conditions can be fashioned, courts are directed to consider the

factors enumerated in 18 U.S.C. § 3142(g).            Those factors include: (1) “the nature and

circumstances of the offense charged[;]” (2) “the weight of the evidence against the person;” (3)

“the history and characteristics of the person,” including their financial resources, community and

family ties, and record of appearing at court proceedings; and (4) “the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g)(1)-(4). If these factors would not ensure the safety of the community or presence of the

defendant at trial, a person may be detained. 18 U.S.C. § 3142(e).

       If a person is detained, Section 3142(i) provides a “limited safety valve provision,” United

States v. Washington-Gregg, No. 19-331, 2020 U.S. Dist. LEXIS 72355, at *14 (M.D.Pa. Apr. 24,

2020), enabling courts to re-examine detention decisions “to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). But in the COVID-19 environment, this re-examination

does not take place in isolation. Rather, courts also have considered the following factors:

               (1) the original grounds for the defendant’s pretrial detention, (2) the
               specificity of the defendant's stated COVID-19 concerns, (3) the
               extent to which the proposed release plan is tailored to mitigate or
               exacerbate other COVID-19 risks to the defendant, and (4) the

                                                 12
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 13 of 20




                  likelihood that the defendant's proposed release would increase
                  COVID-19 risks to others.

United States v. Deshields, No. 19-cr-99, 2020 U.S. Dist. LEXIS 73643, at *7 (M.D.Pa Apr. 27,

2020) (citing United States v. Clark, No. 19-40068, 2020 U.S. Dist. LEXIS 51390 (D. Kan. Mar.

25, 2020)). “The court will not necessarily weigh these factors equally, but will consider them as

a whole to help guide the court’s determination as to whether a ‘compelling reason’ exists such

that temporary release is ‘necessary.’” United States v. Denmark, No. 19-CR-15, 2020 U.S. Dist.

LEXIS 73640, at *17 (M.D.Pa Apr. 27, 2020) (quoting Clark, 2020 U.S. Dist. LEXIS 51390, at

*3). Historically, motions for temporary release under Section 3142(i) were granted “sparingly.”

Denmark, 2020 U.S. LEXIS 73640, at *17 (internal citations omitted).

        Second, courts have generally “rejected emergency motions for release . . . based solely on

the generalized risks that COVID-19 admittedly creates for all members of our society.” Denmark,

2020 U.S. LEXIS 73640, at *15 (internal citations omitted). “Rather, at a minimum[,] courts have

typically required proof of a ‘[d]efendant’s particular vulnerability to the disease [in order to]

constitute a compelling reason for release under § 3142(i).’” Id. (quoting United States v. Keith

Kennedy, No. 18-20315, 2020 U.S. Dist. LEXIS 53359, at *4 (E.D. Mich. Mar. 27, 2020)).

Recently, in related contexts, the Third Circuit Court of Appeals has endorsed this concept,

requiring proof beyond COVID-19’s generalized risks when a defendant seeks release from

detention.

        In United States v. Raia, in considering a petition for compassionate release, the Third

Circuit stated,

                  We do not mean to minimize the risks that COVID-19 poses in the
                  … prison system, particularly for inmates … But the mere existence
                  of COVID-19 in society and the possibility that it may spread to a
                  particular prison alone cannot independently justify … release.



                                                 13
        Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 14 of 20




No. 20-1033, 954 F.3d 594, at *2 (3d Cir. Apr. 2, 2020).

       Similarly, in United States v. Roeder, in considering a motion for release from detention

pending sentencing, the Third Circuit explained that,

               [T]he existence of a widespread health risk is not, without more, a
               sufficient reason for every individual subject to a properly imposed
               federal sentence of imprisonment to avoid or substantially delay
               reporting for that sentence[.]

United States v. Roeder, No. 20-1682, 2020 U.S. App. LEXIS 10246, at *7 (3d Cir. Apr. 1, 2020).

       Although neither case involved a motion for temporary release under Section 3142(i), the

concept is “equally applicable” to this Section. Denmark, 2020 U.S. LEXIS 73640, at *15; see

Salley, at *11 (denying a defendant’s Section 3142(i) motion and citing Raia and Roeder).

       Thus, for a movant to satisfy his burden of proof under Section 3142(i), he must make an

“individualized and specific showing of a compelling reason[.]” United States v. Brown, No. 19-

259, 2020 U.S. Dist. LEXIS 74193, at *11 (M.D.Pa. Apr. 28, 2020). There is no “one-size-fits-

all, blanket approach” to resolving Section 3142(i) motions. United States v. Nikparvar-Fard, No.

18-101-1, at *10 (E.D.Pa Apr. 20, 2020). Section 3142(i) motions based on COVID-19 related

concerns require a court to “take into account the important considerations . . . which animated the

original decision to detain the offender pending trial . . . [and] individual health concerns and

broader public safety interests,” Brown, 2020 U.S. Dist. LEXIS 74193, at *13, presented by the

current pandemic.

               The Government’s Appeal Will Be Sustained and Judge Strawbridge’s
               Release Order Will Be Revoked

               1. Consideration of Provisions of the Bail Reform Act

       First, the factors the Court must consider under the Bail Reform Act show that Defendant

is a flight risk. As discussed supra, the factors listed in 18 U.S.C. § 3142(g) guide our review.

These factors include: (1) “the nature and circumstances of the offense charged[;]” (2) “the weight

                                                14
        Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 15 of 20




of the evidence against the person;” (3) “the history and characteristics of the person,” including

financial resources, community and family ties, and record of appearing at court proceedings; and

(4) “the nature and seriousness of the danger to any person or the community that would be posed

by the person’s release.” 18 U.S.C. § 3142(g)(1)-(4). Applied here, the facts and circumstances

presently before the Court in this case show that no conditions of release will reasonably assure

Defendant’s appearance at trial.

       The nature and circumstances of the offense and the evidence against Defendant support

his continued detainment. He faces serious charges found by the grand jury to be supported by

probable cause and the evidence against him appears to be strong. Defendant is named in a 12-

count indictment alleging that he conspired with family members to steal trade secrets from

GlaxoSmithKline (“GSK”) and the Friedrich Miescher Institute for Biomedical Research and

profit from the stolen information by creating a competing pharmaceutical company in China. The

Government values the stolen information in excess of $550 million, although this amount may be

contested. Defendant faces a statutory maximum penalty of 180 years in prison, three years of

supervised release, a $3 million fine, and $1,200 special assessment. (Doc. No. 7 at 4.) The

Government proffers that it has substantial evidence to support the charges, including seized

electronic evidence tying Defendant to the illegal conduct. (Id. at 2.) In a related case, Yu Xue,

Defendant’s sister, has already pled guilty to stealing trade secrets from GSK. (Id. at 4.)

       Defendant’s history and personal characteristics also make clear that he is a flight risk.

When considering this category, the relevant considerations include Defendant’s financial

resources, community and family ties, and record of appearing at court proceedings. In totality,

these categories support his detention.




                                                15
           Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 16 of 20




          Defendant is a man of considerable means with extensive international ties. He has a

Bachelor of Science in Biology from the Henan University of Technology in China, a Master of

Science in Chinese Medicine from the China Academy of Chinese Medicine, and a Doctorate in

Natural Sciences from the University of Zurich. (Doc. No. 8 at 2-3.) Prior to his extradition, he

was a researcher at ABBA Therapeutics, a leading biopharmaceutical company located in Basil,

Switzerland. He is a Chinese citizen and legal permanent resident of Switzerland. Over the past

five years, he has traveled to China, Germany, and France, in addition residing in Switzerland. He

also previously lived for a short period in the Czech Republic. Given his extensive international

travel and personal resources, he has the wealth and connections which make him a serious risk of

flight.

          Defendant has no prior residency in this district. While his sisters may reside in the United

States—one lives in Pennsylvania and the other lives in North Carolina—it does not appear that

he has spent any time with them in the United States during the twenty years preceding his

extradition.    Indeed, for the last twenty years, Defendant and his family have resided in

Switzerland, where he has been employed. At this point, his ties are to Switzerland and China, not

the United States. Simply put, from Defendant’s perspective, his tethers to the United States are

minimal.

          Although Defendant complied with orders to appear in the Swiss court system, his

circumstances have vastly changed. In Switzerland, Defendant’s incentive was to abide by the

court mandated conditions of release because it allowed him to remain with his family and continue

to work while attempting to defeat the United States’ extradition request. Now, the gravity of his

circumstances has changed remarkably. He has spent over five months in a federal prison. It

would be natural for him to fear such confinement in the future, the duration of which is unknown.



                                                   16
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 17 of 20




The conditions of release proposed by Magistrate Judge Strawbridge involve the posting of bail

and his sister’s residence, but the financial concerns inherent in his situation may not overcome

the fear of future incarceration. Home detention with electronic monitoring also may not be a

deterrent to flight. Moreover, because he was afforded bail in Switzerland, and knowing that his

sisters are out on bail, he may have believed that upon returning to the United States, bail would

be afforded to him. When he first appeared before Judge Strawbridge on March 16, 2020, he was

detained because he was a flight risk. But given his present circumstances, including the benefit

of hindsight and a full understanding of the nature of incarceration, flight might be an appealing

option.9 The Court does not believe that the collateral posted would be a sufficient deterrent. If

he fled, he could always attempt to repay his sisters for their loss.

       In sum, Defendant is an extradited alien who fought extradition, with minimal community

ties and the means to flee. There is no condition or combination of conditions that would

reasonably assure his appearance at trial.

               2. Defendant’s COVID-19 Arguments Under Section 3142(i) of the Bail
                  Reform Act

       Second, Defendant’s individual COVID-19 risk is not a compelling reason to justify

temporary release. Defendant asserts that his asthma and allergies would “greatly exacerbate[] the

life-threatening nature of [a] COVID19 infection.” (Doc. No. 47 at 1.) But the objective evidence

of the extent of his conditions rebuts this assertion. While Defendant has asthma and allergies,

they are not severe enough to constitute a compelling reason to justify temporary release.




9
    The fourth factor under the Bail Reform Act requires considering the nature and seriousness
    of the danger to any person or the community that would be posed by the person’s release.
    This factor only has applicability in regard to the COVID-19 pandemic. Apart from this
    consideration, the Government does not argue that Defendant is a danger to himself or the
    community. This factor is not as important as the one concerning risk of flight.
                                                  17
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 18 of 20




       The objective evidence shows that Defendant does not suffer from asthma to the extent he

claims. He never mentioned his asthma or allergies when he was questioned by the FBI Agents

who escorted him back to the United States. Agent Toland asked him about his medical conditions

and Defendant only stated that he suffered from high blood pressure. Agent Toland also stated

that during the fourteen hours he spent with Defendant, he “did not observe [Defendant] coughing,

wheezing, or experiencing shortness of breath” and that there were times when Defendant had to

“walk a considerable distance.” When Defendant was interviewed by a Pre-Trial Services Officer

about his health, he did not mention that he suffered from asthma or allergies. His medical records

from the Bureau of Prisons, which cover the period from his initial intake on December 23, 2019

through at least April 16, 2020, do not show that he told the FDC’s health services staff that he has

any respiratory issues. He did not claim to have any respiratory condition, even when asked about

this specific ailment. He does not use an inhaler or any other commonly recognized medications

for asthma. Moreover, Defendant asserts that his asthma and allergies occur from March to June,

and yet through at least April 16, 2020, there is no objective evidence he had any symptoms other

than from his own representation. Even on March 16, 2020, when he had his detention hearing,

no mention of his asthmatic condition was raised with the Magistrate Judge.

       Next, the proposed release plan is not tailored to mitigate COVID-19 risk to Defendant.

As of this date, the virus has spread across the globe and especially in the United States. Although

home detention may to an extent limit his risk as a form of social distancing, Defendant still faces

risk of exposure. He will necessarily have contact with the outside world, whether it be for food,

medical assistance, or contact with counsel. Moreover, the Bureau of Prisons has gone to

extraordinary lengths to limit inmate risk and, to date, no inmate at the Philadelphia FDC has




                                                 18
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 19 of 20




shown symptoms of having COVID-19. If this situation changes, this Court may reconsider the

decision being made on the Government’s appeal.10

        The Court recognizes that Judge Strawbridge believed that Defendant’s asthma, in

conjunction with the COVID-19 pandemic, would be a compelling reason to release him with

conditions. But this decision was made without the benefit of the Government’s objective

evidence which shows that the condition is not as severe as Defendant claims. At the time, Judge

Strawbridge had been presented with only Defendant’s proffers about his asthmatic condition.11

He did not have the benefit of reviewing FBI Agent Toland’s affidavit or Defendant’s medical

records from the FDC. It is therefore understandable that he would find Defendant’s medical

condition to be more severe than the objective evidence now shows it is.12

        In sum, while the Court acknowledges that Defendant may suffer from some sort of asthma

or respiratory condition and shares his concern about COVID-19, his case does not present a

compelling reason to justify release pursuant to Section 3142(i). The level of his asthmatic



10
     The fourth factor courts consider when evaluating Section 3142(i) motions in the COVID-19
     environment—i.e., the likelihood that the defendant’s proposed release would increase
     COVID-19 risks to others—is neutral. While there is concern about Defendant contracting
     COVID-19 if released, the risk of his transmitting it to others is too speculative to be
     considered.
11
     In his opinion, Judge Strawbridge stated that he was relying on Defendant’s proffers about his
     medical condition and acknowledged that he was limited to working with the information he
     had been presented. (See Doc. No. 42 at 7-8) (explaining that Defendant’s medical information
     “came to us on proffer” and that he would “work within the records that [he] [has] including
     the representation that [Defendant] is currently experiencing symptoms.”).
12
     This Court has reached different conclusions than Judge Strawbridge about the importance of
     Defendant’s lack of criminal history and prior compliance with the orders of the Swiss court
     system. As discussed above, in view of Defendant’s specific circumstances, these facts are not
     persuasive to overcome risk of flight. Judge Strawbridge merely noted that Defendant “has no
     criminal history and did appear in Switzerland for proceedings associated with his extradition
     as required.” (Doc. No. 42 at 9.) This Court believes, however, a more nuanced review was
     necessary given the facts presented here.
                                                19
         Case 2:18-cr-00122-JHS Document 64 Filed 05/08/20 Page 20 of 20




condition when considered in conjunction with the precautions in place at the FDC to prevent the

spread of COVID-19 and the fact that no inmate to date has had any symptoms of the virus, all

point to the conclusion that there is no compelling reason for release. Furthermore, the Bail

Reform Act factors support his continued detention and the proposed conditions of release do not

overcome his risk of flight. For all these reasons, the Court will revoke Judge Strawbridge’s Order

granting temporary release on bail (Doc. No. 43) and the Order setting Defendant’s Conditions of

Release (Doc. No. 44), sustain the Government’s appeal (Doc. No. 45), and deny Defendant’s

request for temporary release from custody while awaiting trial.

V.      CONCLUSION

        For the foregoing reasons, the Order granting Defendant Temporary Release (Doc. No. 43)

and the Order Setting Conditions of Release (Doc. No. 44) will be revoked, the Government’s

appeal (Doc. No. 45) will be sustained, and Defendant’s Emergency Motion for Release from

Custody (Doc. No. 28) will be denied. An appropriate Order follows.13




13
     On April 10, 2020, Defendant filed a Motion for a Writ of Habeas Corpus, Temporary
     Restraining Order, and Preliminary Injunction (Doc. No. 41), seeking to preclude enforcement
     of the ICE detainer lodged against Defendant should his Emergency Motion for Release be
     granted. The Court need not consider that motion, however, because Defendant will remain in
     custody pursuant to the provisions of the Bail Reform Act. For this reason, the motion (Doc.
     No. 41) will be denied as moot.
                                                20
